101 S.W.3d 342 (2003)
STATE of Missouri, Respondent,
v.
Ceasar DYNES, Appellant.
No. ED 81071.
Missouri Court of Appeals, Eastern District, Division Two.
April 1, 2003.
Melinda K. Pendergraph, Public Defender's Office, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PAUL J. SIMON, P.J., GARY M. GAERTNER, SR., J. and KATHIANNE KNAUP CRANE, J.

ORDER
PER CURIAM.
Appellant, Ceasar Dynes ("defendant") appeals the judgment of the Circuit Court of the City of St. Louis, following a jury trial, finding him guilty of robbery in the first degree, section 569.020 RSMo 2000[1] and armed criminal action, section 571.015. Defendant was sentenced as a prior and persistent offender to two concurrent terms of fifteen years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.